DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the preliminary amendment dated 4/6/21.  

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 4/16/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 6, 7, 9, 11, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asnaashari (US 10592429).

With respect to claim 1, the Asnaashari reference teaches an electronic device comprising: 
a cache memory (see fig. 1, L4 cache 150) including a memory space configured to store a first cache set including a plurality of sector data and a plurality of dirty bits, each of the plurality of dirty bits representing whether corresponding sector data of the plurality of sector data are modified; (column 15, line 11-37, where host data provided with the write operation 720 is saved to cache line.sub.1 708, and the valid and dirty bits for cache line.sub.1 708 are set. A second cache write 730 to cache line.sub.3 704 is received, and a write hit occurs. As such, the flag corresponding to cache line.sub.3 704 is set to valid and dirty data. If this entry is a candidate for eviction, then the controller can first flush the data to the resistive storage DIMM 160)
a memory controller connected to a plurality of data lines and a data mask line, (see fig. 1, RRAM aware controller 130 which includes L4 cache manager 140; and column 9, lines 6-28, where there is an I2C bus 192 [which would include data lines and data mask line] interface may be employed to facilitate control communication between L4 cache 140, resistive switching memory 170, and server device 102) and configured to: 
receive the plurality of sector data and the plurality of dirty bits from the cache memory, set a logic level of a data mask signal based on a logic level of each of the plurality of dirty bits, and output the plurality of sector data through the plurality of data lines and the data mask signal through the data mask line; (column 15, line 11-37, where If this entry is a candidate for eviction, then the controller can first flush the data to the resistive storage DIMM 160. In an embodiment, the data can be flushed with mask bits of 1010, masking writes for cache line.sub.4 702 and cache line.sub.2 706, and permitting writes for cache line.sub.3 704 and cache line.sub.1 708 (e.g., see FIG. 8)) and 
a memory device connected to the plurality of data lines and the data mask line, (see fig. 1, resistive storage memory 170) and configured to: 
receive the plurality of sector data through the plurality of data lines, and receive the data mask signal through the data mask line. (column 15, lines 11-37, where the data can be flushed with mask bits of 1010, masking writes for cache line.sub.4 702 and cache line.sub.2 706, and permitting writes for cache line.sub.3 704 and cache line.sub.1 708 (e.g., see FIG. 8, infra). Following the (optionally masked) write to storage memory, the flags can then changed to reset the dirty bits for cache line.sub.1 708 and cache line.sub.3 704)

With respect to claim 2, the Asnaashari reference teaches the electronic device of claim 1, wherein the memory controller is further configured to transmit, before outputting the plurality of sector data to the memory device through the plurality of data lines, a first mask write (MWR) command to the memory device through a plurality of command/address (CA) lines. (column 15, line 11-37, where If this entry is a candidate for eviction, then the controller can first flush the data to the resistive storage DIMM 160. In an embodiment, the data can be flushed with mask bits of 1010, masking writes for cache line.sub.4 702 and cache line.sub.2 706, and permitting writes for cache line.sub.3 704 and cache line.sub.1 708 (e.g., see FIG. 8))

With respect to claim 6, the Asnaashari reference teaches the electronic device of claim 1, wherein a size of each of the plurality of sector data is smaller than a size of a cache line, and wherein the size of the cache line is a minimum access unit of data to be transmitted to the memory device in response to a write request of the memory controller. (column 10, line 65 to column 11, line 13, where a plurality of cache lines provides a window into a corresponding single physical page of resistive switching memory 170 having a single physical page size 350. Thus each cache line corresponds to a portion of one physical page located within resistive switching memory 170) 

Claims 7, 9, and 11 are the method implementation of the electronic device as recited in claims 1, 2, and 6 and rejected under the same rationale above.  

Claims 17 and 20 are a similar memory implementation of the electronic device as recited in claims 1, 2, and 6 and rejected under the same rationale above.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari (US 10592429) in view of Zhou (US 20180349041). 

With respect to claim 12, the Asnaashari reference teaches a controller (see fig. 2, dimm controller 210) comprising:
a cache memory including a memory storage (see fig. 2, L4 cache 150) configured to store a first cache set including first sector data and second sector data, and a first dirty bit and a second dirty bit which are associated with the first sector data and the second sector data, respectively; (column 15, line 11-37, where host data provided with the write operation 720 is saved to cache line.sub.1 708, and the valid and dirty bits for cache line.sub.1 708 are set. A second cache write 730 to cache line.sub.3 704 is received, and a write hit occurs. As such, the flag corresponding to cache line.sub.3 704 is set to valid and dirty data. If this entry is a candidate for eviction, then the controller can first flush the data to the resistive storage DIMM 160) and 
a buffer memory interface circuit (see fig. 2, L4 cache manager 140) configured to flush, based on a logic level of each of the first and second dirty bits, the first and second sector data to an external memory device, (column 15, line 11-37, where If this entry is a candidate for eviction, then the controller can first flush the data to the resistive storage DIMM 160. In an embodiment, the data can be flushed with mask bits of 1010, masking writes for cache line.sub.4 702 and cache line.sub.2 706, and permitting writes for cache line.sub.3 704 and cache line.sub.1 708 (e.g., see FIG. 8))
wherein. wherein, when the first dirty bit indicates a dirty state and the second dirty bit indicates a clean state, the buffer memory interface circuit masks the first sector data to generate first masked sector data, outputs the first masked sector data to the external memory device through a plurality of data lines during a first time period, and outputs the second sector data to the external memory device through the plurality of data lines during a second time period. (column 15, lines 11-37, where the data can be flushed with mask bits of 1010, masking writes for cache line.sub.4 702 and cache line.sub.2 706, and permitting writes for cache line.sub.3 704 and cache line.sub.1 708 (e.g., see FIG. 8, infra). Following the (optionally masked) write to storage memory, the flags can then changed to reset the dirty bits for cache line.sub.1 708 and cache line.sub.3 704)
However, the Asnaashari reference does not explicitly teach that the controller is a solid state drive (SSD) controller.
	The Zhou reference teaches it is conventional to have the controller be a solid state drive (SSD) controller. (paragraph 51, where byte-level write cache controller 500 issues write commands on the basis of pages, in a way similar to an SSD controller, thus allowing efficient high-speed writing of full pages, whereas the application of the page masks enables flexible partial-page updates; and paragraph 38, where optional page-level write cache 308 can include one or more conventional SSD devices, such as NAND flash drives, that are coupled to host 302 via a PCIe interface) 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Asnaashari reference to have wherein the controller be a solid state drive (SSD) controller, as taught by the Zhou reference.
The suggestion/motivation for doing so would have been to provide a byte-alterable write cache which can be based on Storage Class Memory (SCM), which can provide much higher endurance, lower latency, better quality of service (QoS), and the ability of in-place writing. (Zhou, paragraph 24)
Therefore it would have been obvious to combine the Asnaashari and Zhou references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 13, the combination of the Asnaashari and Zhou references teaches the solid state drive controller of claim 12, wherein the buffer memory interface circuit is configured to transmit, before outputting the first and second sector data to the external memory device through a plurality of data lines connected thereto, a first mask write (MWR) command to the external memory device through command/address (CA) lines connected thereto. (Asnaashari, column 15, line 11-37, where If this entry is a candidate for eviction, then the controller can first flush the data to the resistive storage DIMM 160. In an embodiment, the data can be flushed with mask bits of 1010, masking writes for cache line.sub.4 702 and cache line.sub.2 706, and permitting writes for cache line.sub.3 704 and cache line.sub.1 708 (e.g., see FIG. 8))

With respect to claim 15, the combination of the Asnaashari and Zhou references teaches the solid state drive controller of claim 12, wherein the buffer memory interface circuit is further configured to deactivate a mask signal to be output through a data mask line during the first and second time periods. (Asnaashari, column 15, lines 11-37, where the data can be flushed with mask bits of 1010, masking writes for cache line.sub.4 702 and cache line.sub.2 706, and permitting writes for cache line.sub.3 704 and cache line.sub.1 708 (e.g., see FIG. 8, infra). Following the (optionally masked) [i.e. masking can be activated/deactivated] write to storage memory, the flags can then changed to reset the dirty bits for cache line.sub.1 708 and cache line.sub.3 704)

With respect to claim 16, the combination of the Asnaashari and Zhou references teaches the solid state drive controller of claim 12, wherein a size of each of the first and second sector data is smaller than a size of a cache line, and wherein the size of the cache line is a minimum access unit of data to be transmitted to the external memory device in response to a write request of the buffer memory interface circuit. (Asnaashari, column 10, line 65 to column 11, line 13, where a plurality of cache lines provides a window into a corresponding single physical page of resistive switching memory 170 having a single physical page size 350. Thus each cache line corresponds to a portion of one physical page located within resistive switching memory 170)

   3. ALLOWABLE SUBJECT MATTER
Claims 3-5, 8, 10, 14, 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites the limitations of:  “The electronic device of claim 2, wherein the memory controller is configured to: activate, based on a logic value of a first operation code, a data mask function of the memory device, the logic value of the first operation code being stored in a first mode register of the memory device, wherein the memory controller transmit the first MWR command to the memory device in which the data mask function has been activated, and deactivate, based on a logic value of a second operation code, a data bus inversion function of the memory device, the logic value of the second operation code being stored in a second mode register of the memory device, wherein the mask data line is a data inversion line of the memory device in which the data bus inversion function has been deactivated.

Claim 4 recites the limitations of:  “The electronic device of claim 3, wherein the memory controller is configured to write first sector data of the plurality of sector data stored in the cache memory to the memory device during a first time period and write second sector data of the plurality of sector data stored in the cache memory during a second time period subsequent to the first time period, wherein the memory controller is configured to issue the data mask signal to the memory device, and wherein the memory controller is configured to: set, based on a logic level of a first dirty bit associated with the first sector data, a logic level of the data mask signal to be applied during the first time period; and set, based on a second dirty bit associated with the second sector data, a logic level of the data mask signal to be applied during the second time period.”

Claim 5 recites the limitations of:  “The electronic device of claim 4, wherein in response to the logic level of the first dirty bit indicating that the first sector data are not modified, the memory controller deactivates the data mask signal during the first time period so that the memory device, in response to the first MWR command and the deactivated data mask signal, blocks the first sector data from being stored in the memory device, and wherein in response to the logic level of the second dirty bit indicating that the second sector data are modified, the memory controller activates the data mask signal during the second time period so that the memory device, in response to the first MWR command and the activated data mask signal, stores the second sector data received from the memory controller.”

Claim 8 recites the limitations of:  “The method of claim 7, wherein the transmitting of the plurality of sector data and the data mask signal includes: outputting, by the memory controller, first sector data of the plurality of sector data stored in the cache memory through the plurality of data lines during a first time period; and outputting, by the memory controller, second sector data of the plurality of sector data stored in the cache memory through the plurality of data lines during a second time period, and wherein the setting of the logic level of the data mask signal includes: setting, based on a logic level of a first dirty bit associated with the first sector data, a logic level of the data mask signal to be applied during the first time period; and setting, based on a logic level of a second dirty bit associated with the second sector data, a logic level of the data mask signal to be applied during the second time period.”

Claim 10 recites the limitations of:  “The method of claim 7, further comprising: activating, by the memory controller, based on a logic value of a first operation code, a data mask function of the memory device, the logic value of the first operation code being stored in a first mode register of the memory device; and deactivating, by the memory controller, based on a logic value of a second operation code, a data bus inversion function of the memory device, the logic value of the second operation code being stored in a second mode register of the memory device, wherein the first MWR command is transmitted to the memory device in which the data mask function has been activated and the data bus inversion function has been deactivate.”

Claim 14 recites the limitations of:  “The solid state drive controller of claim 12, wherein the buffer memory interface circuit is configured to: activate, based on a first operation code stored in a first mode register of the external memory device, a data mask function; and deactivate, based on a second operation code stored in a second mode register of the external memory device, a data bus inversion function.”

Claim 18 recites the limitations of:  “The memory device of claim 17, wherein the control logic circuit is configured to: block, in response to a logic high level of the data mask signal, first sector data among the plurality of sector data from being stored in the memory cell array, the first sector data being received during a time when the data mask signal is at the logic high level; and store, in response to a logic low level of the data mask signal, second sector data among the plurality of sector data in the memory cell array, the second sector data being received during a time when the data mask signal is at the logic low level.”

Claim 19 recites the limitations of:  “The memory device of claim 17, further comprising: a plurality of mode registers including a second mode register and a first mode register, wherein the control logic circuit is configured to: activate, based on a first operation code stored in the first mode register, a data mask function; and deactivate, based on a second operation code stored in the second mode register, a data bus inversion function.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claims.  

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	CALCIU (US 20190129716), which teaches an approach for atomically executing computer instructions by a CPU of a computing device comprising non-volatile memory, the CPU configured to implement hardware transactional memory (HTM). The approach generally includes reading an instruction within a section of code designated as an HTM transaction, determining whether the instruction causes a data conflict with another thread, and copying cache lines from memory into a cache of the CPU. The approach further includes marking the copied cache lines as transactional, processing the instruction to create a persistent log within non-volatile memory, and unmarking the copied cache lines from transactional, to non-transactional; and
Liang (US 20140149685), which teaches systems and methods related to a memory system including a cache memory are disclosed. The cache memory system includes a cache memory including a plurality of cache memory lines and a dirty buffer including a plurality of dirty masks. A cache controller is configured to allocate one of the dirty masks to each of the cache memory lines when a write to the respective cache memory line is not a full write to that cache memory line. Each of the dirty masks indicates dirty states of data units in one of the cache memory lines. The cache controller stores an identification (ID) information that associates the dirty masks with the cache memory lines to which the dirty masks are allocated.

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 3-5, 8, 10, 14, 18-19 are allowable as noted above.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137